Exhibit 10.1

 

DIRECTOR/OFFICER INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement, dated as of                    ,       (this
“Agreement”), is made by and between GEORGIA GULF CORPORATION, a Delaware
corporation (the “Company”), and                                               
(“Indemnitee”).

 

RECITALS:

 

A.            Section 141 of the Delaware General Corporation Law provides that
the business and affairs of a corporation shall be managed by or under the
direction of its board of directors.

 

B.            [Pursuant to Sections 141 and 142 of the Delaware General
Corporation Law, significant authority with respect to the management of the
Company has been delegated to the officers of the Company.  (clause only
applicable in the officer’s form)]

 

C.            By virtue of the [managerial]/[management] prerogatives vested in
the [directors]/[officers] of a Delaware corporation, [directors]/[officers] act
as fiduciaries of the corporation and its stockholders.

 

D.            Thus, it is critically important to the Company and its
stockholders that the Company be able to attract and retain the most capable
persons reasonably available to serve as [directors]/[officers] of the Company.

 

E.             In recognition of the need for corporations to be able to induce
capable and responsible persons to accept positions in corporate management,
Delaware law authorizes (and in some instances requires) corporations to
indemnify their directors and officers, and further authorizes corporations to
purchase and maintain insurance for the benefit of their directors and officers.

 

F.             The Delaware courts have recognized that indemnification by a
corporation serves the dual policies of (1) allowing corporate officials to
resist unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation and (2) encouraging capable
women and men to serve as corporate directors and officers, secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.

 

G.            The number of lawsuits challenging the judgment and actions of
[directors]/[officers] of Delaware corporations, the costs of defending those
lawsuits, and the threat to [directors’]/[officers’]  personal assets have all
materially increased over the past several years, chilling the willingness of
capable women and men to undertake the responsibilities imposed on corporate
[directors]/[officers].

 

H.            Recent federal legislation and rules adopted by the Securities and
Exchange Commission and the national securities exchanges have imposed
additional disclosure and corporate governance obligations on
[directors]/[officers] of public companies and have exposed such
[directors]/[officers]  to new and substantially broadened civil liabilities.

 

--------------------------------------------------------------------------------


 

I.              These legislative and regulatory initiatives have also exposed
[directors]/[officers]  of public companies to a significantly greater risk of
criminal proceedings, with attendant defense costs and potential criminal fines
and penalties.

 

J.             Under Delaware law, a/an [director’s]/[officer’s] right to be
reimbursed for the costs of defense of criminal actions, whether such claims are
asserted under state or federal law, does not depend upon the merits of the
claims asserted against the [director]/[officer] and is separate and distinct
from any right to indemnification the [director]/[officer] may be able to
establish; and indemnification of the [director]/[officer] against criminal
fines and penalties is permitted if the [director]/[officer] satisfies the
applicable standard of conduct.

 

K.            Indemnitee is a/an [director]/[officer] of the Company and
Indemnitee does not regard the protection available under the Company’s
Certificate of Incorporation, By-laws and insurance as adequate in the present
circumstances, and may not be willing to serve or continue to serve as a/an
[director]/[officer] without adequate protection; and the Company desires
Indemnitee to serve in such capacity.  Indemnitee’s willingness to serve in such
capacity is predicated, in substantial part, upon the Company’s willingness to
indemnify him/her in accordance with the principles reflected above, to the
fullest extent permitted by the laws of the state of Delaware, and upon the
other undertakings set forth in this Agreement.

 

L.             The Board (as defined below) has determined that the increased
difficulty in attracting and retaining such persons is detrimental to the best
interests of the Company and its stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future.

 

M.           Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a/an [director]/[officer] of the Company and
to enhance Indemnitee’s ability to serve the Company in an effective manner, and
in order to provide such protection pursuant to express contract rights
(intended to be enforceable irrespective of, among other things, any amendment
to the Company’s certificate of incorporation or bylaws (collectively, the
“Constituent Documents”), any change in the composition of the Company’s Board
of Directors (the “Board”) or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses (as defined
in Section 1(f)) to Indemnitee as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.

 

N.            In light of the considerations referred to in the preceding
recitals, it is the Company’s intention and desire that the provisions of this
Agreement be construed liberally, subject to their express terms, to maximize
the protections to be provided to Indemnitee hereunder.

 

AGREEMENT:

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.             Certain Definitions.  In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement with initial capital letters:

 

2

--------------------------------------------------------------------------------


 

(a)           A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:

 

(i)            Acquisition of Stock by Third Party.  Any Person (as defined
below), other than a Person who is the Beneficial Owner (as defined below),
directly or indirectly, of securities of the Company representing fifteen
percent (15%) or more in the combined Voting Power of the Company’s securities
outstanding on the date of this Agreement (each such Person so long as such
Person maintains such ownership position in respect of 15% or more of the
Company’s voting securities, an “Existing 15% Holder”) is or becomes the
Beneficial Owner (as defined below), directly or indirectly, of securities of
the Company representing fifteen percent (15%) or more of the combined voting
power of the Company’s then outstanding securities, or an Existing 15% Holder
acquires, directly or indirectly, securities of the Company representing an
additional one percent (1%) or more of the combined Voting Power of the
Company’s then outstanding securities;

 

(ii)           Change in Board of Directors.  During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Sections 1(a)(i), 1(a)(iii) or 1(a)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;

 

(iii)          Corporate Transactions.  The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity; and

 

(iv)          Liquidation.  The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets.

 

For purposes of this Section 1(a), the following terms shall have the following
meanings:

 

(A)          “Person” shall have the meaning as set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the

 

3

--------------------------------------------------------------------------------


 

Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.

 

(B)           “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.

 

(b)           “Claim” means (i) any threatened, asserted, pending or completed
claim, demand, action, suit or proceeding, whether civil, criminal,
administrative, arbitrative, investigative or other, and whether made pursuant
to federal, state or other law; (ii) any threatened, pending or completed
inquiry or investigation, whether made, instituted or conducted by or in the
right of the Company or any other person, including without limitation any
federal, state or other governmental entity, that Indemnitee determines might
lead to the institution of any such claim, demand, action, suit or proceeding,
and (iii) any appeal from any of the foregoing.  A “Claim” also shall include
any of the foregoing in which Indemnitee is a party, a non-party witness, or in
which Indemnitee is or reasonably believes he/she may be a potential party or a
potential non-party witness.

 

(c)           “Controlled Affiliate” means any corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise,
whether or not for profit, that is directly or indirectly controlled by the
Company.  For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of an entity or enterprise, whether through the ownership
of voting securities, through other voting rights, by contract or otherwise;
provided that without limiting the generality of the foregoing, direct or
indirect beneficial ownership of capital stock or other interests in an entity
or enterprise entitling the holder to cast 20% or more of the total number of
votes generally entitled to be cast in the election of directors (or persons
performing comparable functions) of such entity or enterprise shall be deemed to
constitute control for purposes of this definition.

 

(d)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Claim in respect of which indemnification is
sought by Indemnitee.

 

(e)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, as such law, rules and
regulations may be amended from time to time.

 

(f)            “Expenses” means all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, any federal, state, local or foreign taxes imposed on Indemnitee as a
result of the actual or deemed receipt of any payments under this Agreement,
ERISA excise taxes and penalties, and all other expenses paid or payable in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or

 

4

--------------------------------------------------------------------------------


 

preparing to be a witness in, or otherwise participating in, a Claim.  Expenses
also shall include without limitation (i) Expenses incurred in connection with
any appeal resulting from any Claim, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent, and (ii) for purposes of Section 4 only,
Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, by
litigation or otherwise.  Expenses, however, shall not include amounts paid in
settlement by Indemnitee or the amount of judgments or fines against Indemnitee.

 

(g)           “Indemnifiable Claim” means any Claim based upon, arising out of
or resulting from (i) any actual, alleged or suspected act or failure to act by
Indemnitee in his or her capacity as a director, officer, employee or agent of
the Company or as a director, officer, employee, member, manager, trustee or
agent of any other corporation, limited liability company, partnership, joint
venture, trust or other entity or enterprise, whether or not for profit, as to
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, member, manager, trustee or agent, (ii) any actual, alleged
or suspected act or failure to act by Indemnitee in respect of any business,
transaction, communication, filing, disclosure or other activity of the Company
or any other entity or enterprise referred to in clause (i) of this sentence, or
(iii) Indemnitee’s status as a current or former director, officer, employee or
agent of the Company or as a current or former director, officer, employee,
member, manager, trustee or agent of the Company or any other entity or
enterprise referred to in clause (i) of this sentence or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status.  In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent of another entity or enterprise if Indemnitee is or was serving
as a director, officer, employee, member, manager, trustee or agent of such
entity or enterprise and (i) such entity or enterprise is or at the time of such
service was a Controlled Affiliate, (ii) such entity or enterprise is or at the
time of such service was an employee benefit plan (or related trust) sponsored
or maintained by the Company or a Controlled Affiliate, or (iii) the Company or
a Controlled Affiliate directly or indirectly caused or authorized Indemnitee to
be nominated, elected, appointed, designated, employed, engaged or selected to
serve in such capacity.

 

(h)           “Indemnifiable Losses” means any and all Losses relating to,
arising out of or resulting from any Indemnifiable Claim.

 

(i)            “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporation law and neither presently
is, nor in the past five years has been, retained to represent:  (i) the Company
(or any Subsidiary) or Indemnitee in any matter material to either such party
(other than with respect to matters concerning the Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other named (or, as to a threatened matter, reasonably likely to be
named) party to the Indemnifiable Claim giving rise to a claim for
indemnification hereunder.  Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in

 

5

--------------------------------------------------------------------------------


 

representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

 

(j)            “Losses” means any and all Expenses, damages, losses,
liabilities, judgments, fines, penalties (whether civil, criminal or other) and
amounts paid in settlement, including without limitation all interest,
assessments and other charges paid or payable in connection with or in respect
of any of the foregoing.

 

(k)           “Subsidiary” means a corporation, company or other entity (i) more
than fifty percent (50%) of whose outstanding shares or securities (representing
the right to vote for the election of directors or other managing authority)
are, or (ii) which does not have outstanding shares or securities (as may be the
case in a partnership, joint venture, limited liability company, or
unincorporated association), but more than fifty percent (50%) of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Company.

 

(l)            “Voting Power” means at any time, the combined voting power of
the then-outstanding securities entitled to vote generally in the election of
the Board in the case of the Company, or members of the board of directors or
similar body in the case of another entity.

 

2.             Indemnification Obligation.  Subject to Section 7, the Company
shall indemnify, defend and hold harmless Indemnitee, to the fullest extent
permitted or required by the laws of the State of Delaware in effect on the date
hereof or as such laws may from time to time hereafter be amended to increase
the scope of such permitted indemnification, against any and all Indemnifiable
Claims and Indemnifiable Losses; provided, however, that, except as provided in
Sections 4 and 22, Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with any Claim initiated by Indemnitee against
the Company or any director or officer of the Company unless the Company has
joined in or consented to the initiation of such Claim.

 

3.             Advancement of Expenses.  Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Indemnifiable
Claim of any and all Expenses relating to, arising out of or resulting from any
Indemnifiable Claim paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee. 
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct.  Without limiting the generality or effect of the
foregoing, within five business days after any request by Indemnitee, the
Company shall, in accordance with such request (but without duplication),
(a) pay such Expenses on behalf of Indemnitee, (b) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (c) reimburse Indemnitee for
such Expenses; provided that Indemnitee shall repay, without interest any
amounts actually advanced to Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by Indemnitee in respect of Expenses relating to, arising out of or
resulting from such Indemnifiable Claim.  In connection with any such payment,
advancement or reimbursement, Indemnitee shall execute and deliver to the
Company an undertaking in the form attached hereto as Exhibit A (subject to
Indemnitee filling in the blanks therein and selecting from among the bracketed
alternatives therein), which need not be secured and shall be accepted without
reference to Indemnitee’s ability to repay the

 

6

--------------------------------------------------------------------------------


 

Expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  In no event shall
Indemnitee’s right to the payment, advancement or reimbursement of Expenses
pursuant to this Section 3 be conditioned upon any undertaking that is less
favorable to Indemnitee than, or that is in addition to, the undertaking set
forth in Exhibit A.

 

4.             Indemnification for Additional Expenses.  Without limiting the
generality or effect of the foregoing, the Company shall indemnify and hold
harmless Indemnitee against and, if requested by Indemnitee, shall reimburse
Indemnitee for, or advance to Indemnitee, within five business days of such
request, any and all Expenses paid or incurred by Indemnitee or which Indemnitee
determines are reasonably likely to be paid or incurred by Indemnitee in
connection with any Claim made, instituted or conducted by Indemnitee for
(a) indemnification or payment, advancement or reimbursement of Expenses by the
Company under any provision of this Agreement, or under any other agreement or
provision of the Constituent Documents now or hereafter in effect relating to
Indemnifiable Claims, and/or (b) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless in each case
of whether Indemnitee ultimately is determined to be entitled to such
indemnification, reimbursement, advance or insurance recovery, as the case may
be; provided, however, that Indemnitee shall return, without interest, any such
advance of Expenses (or portion thereof) which remains unspent at the final
disposition of the Claim to which the advance related.

 

5.             Partial Indemnity.  If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

6.             Procedure for Notification.  To obtain indemnification under this
Agreement in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee
shall submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss.  If, at the time of the receipt of
such request, the Company has directors’ and officers’ liability insurance in
effect under which coverage for such Indemnifiable Claim or Indemnifiable Loss
is potentially available, the Company shall give prompt written notice of such
Indemnifiable Claim or Indemnifiable Loss to the applicable insurers in
accordance with the procedures set forth in the applicable policies.  The
Company shall provide to Indemnitee a copy of such notice delivered to the
applicable insurers, and copies of all subsequent correspondence between the
Company and such insurers regarding the Indemnifiable Claim or Indemnifiable
Loss, in each case substantially concurrently with the delivery or receipt
thereof by the Company.  The failure by Indemnitee to timely notify the Company
of any Indemnifiable Claim or Indemnifiable Loss shall not relieve the Company
from any liability hereunder unless, and only to the extent that, (i) the
Indemnitee failed to notify the Company of such Indemnifiable Claim or
Indemnifiable Loss as soon as reasonably practicable following the actual
receipt by Indemnitee of written notice thereof, (ii) the Company did not
otherwise learn of such Indemnifiable Claim or Indemnifiable Loss, and
(iii) such failure results in forfeiture by the Company of substantial defenses
on which the Company was likely to prevail, substantial rights or substantial
insurance coverage.

 

7

--------------------------------------------------------------------------------


 

7.             Determination of Right to Indemnification.

 

(a)           To the extent that Indemnitee shall have been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, including without limitation
dismissal with or without prejudice, Indemnitee shall be indemnified against all
Indemnifiable Losses relating to, arising out of or resulting from such
Indemnifiable Claim in accordance with Section 2 and no Standard of Conduct
Determination (as defined in Section 7(b)) shall be required.

 

(b)           To the extent that the provisions of Section 7(a) are inapplicable
to an Indemnifiable Claim that shall have been finally disposed of, any
determination of whether Indemnitee has satisfied any applicable standard of
conduct under Delaware law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a “Standard of
Conduct Determination”) shall be made as follows:  (i) if a Change in Control
shall not have occurred, or if a Change in Control shall have occurred but
Indemnitee shall have requested that the Standard of Conduct Determination be
made pursuant to this clause (i), (A) by a majority vote of the Disinterested
Directors, even if less than a quorum of the Board, (B) if such Disinterested
Directors so direct, by a majority vote of a committee of Disinterested
Directors designated by a majority vote of all Disinterested Directors, or
(C) if there are no such Disinterested Directors, by Independent Counsel in a
written opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and (ii) if a Change in Control shall have occurred and Indemnitee
shall not have requested that the Standard of Conduct Determination be made
pursuant to clause (i), by Independent Counsel in a written opinion addressed to
the Board, a copy of which shall be delivered to Indemnitee.  Indemnitee will
cooperate with the person or persons making such Standard of Conduct
Determination, including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination.  The Company shall
indemnify and hold harmless Indemnitee against and, if requested by Indemnitee,
shall reimburse Indemnitee for, or advance to Indemnitee, within five business
days of such request, any and all costs and expenses (including attorneys’ and
experts’ fees and expenses) incurred by Indemnitee in so cooperating with the
person or persons making such Standard of Conduct Determination.

 

(c)           The Company shall use its reasonable best efforts to cause any
Standard of Conduct Determination required under Section 7(b) to be made as
promptly as practicable.  If (i) the person or persons empowered or selected
under Section 7 to make the Standard of Conduct Determination shall not have
made a determination within 30 days after the later of (A) receipt by the
Company of written notice from Indemnitee advising the Company of the final
disposition of the applicable Indemnifiable Claim (the date of such receipt
being the “Notification Date”) and (B) the selection of an Independent Counsel,
if such determination is to be made by Independent Counsel, that is permitted
under the provisions of Section 7(e) to make such determination and
(ii) Indemnitee shall have fulfilled his/her obligations set forth in the second
sentence of Section 7(b), then Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided that such 30-day period may be extended
for a reasonable time, not to exceed an additional 30 days, if the person or
persons making such determination in good

 

8

--------------------------------------------------------------------------------


 

faith requires such additional time for the obtaining or evaluation or
documentation and/or information relating thereto.

 

(d)           If (i) Indemnitee shall be entitled to indemnification hereunder
against any Indemnifiable Losses pursuant to Section 7(a), (ii) no determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 7(b) or (c) to have satisfied any
applicable standard of conduct under Delaware law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.

 

(e)           If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 7(b)(i), the Independent Counsel shall
be selected as soon as reasonably possible (but in no event later than 25 days
following the date that it becomes apparent that a Standard of Conduct
Determination is required) by the Board, and the Company shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Counsel so selected.  If a Standard of Conduct Determination is to be made by
Independent Counsel pursuant to Section 7(b)(ii), the Independent Counsel shall
be selected by Indemnitee, and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected.  In
either case, Indemnitee or the Company, as applicable, may, within five business
days after receiving written notice of selection from the other, deliver to the
other a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not satisfy the criteria set forth in the definition of
“Independent Counsel” in Section 1(i), and the objection shall set forth with
particularity the factual basis of such assertion.  Absent a proper and timely
objection, the person or firm so selected shall act as Independent Counsel.  If
such written objection is properly and timely made and substantiated, (i) the
Independent Counsel so selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit and (ii) the non-objecting party may, at its option, select an
alternative Independent Counsel and give written notice to the other party
advising such other party of the identity of the alternative Independent Counsel
so selected, in which case the provisions of the two immediately preceding
sentences and clause (i) of this sentence shall apply to such subsequent
selection and notice.  If applicable, the provisions of clause (ii) of the
immediately preceding sentence shall apply to successive alternative
selections.  If no Independent Counsel that is permitted under the foregoing
provisions of this Section 7(e) to make the Standard of Conduct Determination
shall have been selected within 30 days after the Company gives its initial
notice pursuant to the first sentence of this Section 7(e) or Indemnitee gives
its initial notice pursuant to the second sentence of this Section 7(e), as the
case may be, either the Company or Indemnitee may petition the Court of Chancery
of the State of Delaware for resolution of any objection which shall have been
made by the Company or Indemnitee to the other’s selection of Independent
Counsel and/or for the appointment as Independent Counsel of a

 

9

--------------------------------------------------------------------------------


 

person or firm selected by the Court or by such other person as the Court shall
designate, and the person or firm with respect to whom all objections are so
resolved or the person or firm so appointed will act as Independent Counsel.  In
all events, the Company shall pay all of the reasonable fees and expenses of the
Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 7(b).

 

8.             Presumption of Entitlement.  In making any Standard of Conduct
Determination, the person or persons making such determination shall, to the
fullest extent permitted by law, presume that (i) Indemnitee is entitled to
indemnification under this Agreement if Indemnitee has submitted a request for
indemnification in accordance with Section 6 of this Agreement, and
(ii) Indemnitee has satisfied the applicable standard of conduct.  The Company
shall, to the fullest extent not prohibited by law, in any legal proceeding,
including without limitation, under Section 10, or otherwise, have the burden of
proof to overcome such presumptions in connection with the making by any person,
persons or entity of any determination (including any Standard of Conduct
Determination ) contrary to such presumptions.  The Company may overcome such
presumptions only by its adducing clear and convincing evidence to the
contrary.  Neither the failure of the Company (including by its directors or
independent legal counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Company (including its directors
or independent legal counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.  Any Standard of
Conduct Determination that is adverse to Indemnitee may be challenged by the
Indemnitee in the Court of Chancery of the State of Delaware.  No determination
by the Company (including by its directors or any Independent Counsel) that
Indemnitee has not satisfied any applicable standard of conduct shall be a
defense to any Claim by Indemnitee for indemnification or reimbursement or
advance payment of Expenses by the Company hereunder or create a presumption
that Indemnitee has not met any applicable standard of conduct.

 

9.             No Other Presumption; Reliance as Safe Harbor; Actions of Others.

 

(a)           For purposes of this Agreement, the termination of any Claim by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere or its equivalent, will not create
a presumption that Indemnitee did not meet any applicable standard of conduct or
that indemnification hereunder is otherwise not permitted, or (except as
otherwise expressly provided in this Agreement) otherwise of itself adversely
affect the right of Indemnitee to indemnification hereunder.

 

(b)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise (as defined below), including
financial statements, or on information supplied to Indemnitee by the officers
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with the reasonable care by the Enterprise.  The
provisions of this Section 9(b) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the

 

10

--------------------------------------------------------------------------------


 

Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.  For purposes of this Section 9(b), “Enterprise” shall
mean the Company and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent or fiduciary.

 

(c)           The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

10.          Remedies of Indemnitee.

 

(a)           Subject to Section 10(d), in the event that (i) a determination is
made that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 3 of this
Agreement, (iii) no Standard of Conduct Determination shall have been made
pursuant to Section 7 of this Agreement within ninety (90) days after receipt by
the Company of the request for indemnification, (iv) payment of indemnification
is not made pursuant to Section 3, 4 or 5 of this Agreement within ten (10) days
after receipt by the Company of a written request therefor, (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification, or (vi) in the event that
the Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, the Indemnitee the
benefits provided or intended to be provided to the Indemnitee hereunder, or
(vii) the Company otherwise breaches any of the terms of this Agreement or
defaults in the performance thereof in any manner, Indemnitee shall be entitled
to an adjudication by a court of his or her entitlement to such indemnification
or advancement of Expenses.

 

(b)           In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 10
shall be conducted in all respects as a de novo trial on the merits and
Indemnitee shall not be prejudiced by reason of that adverse determination.

 

(c)           The Company shall, to the fullest extent not prohibited by law, be
precluded from asserting in any judicial proceeding commenced pursuant to this
Section 10 that the procedures and presumptions of this Agreement are not valid,
binding and enforceable and shall stipulate if requested in any such court that
the Company is bound by all the provisions of this Agreement.

 

(d)           Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of any
applicable judicial proceeding.

 

11.          Non-Exclusivity.  The rights of Indemnitee hereunder will be in
addition to any other rights Indemnitee may have under the Constituent
Documents, or the substantive laws of the Company’s jurisdiction of
incorporation, any other contract, any vote of stockholders or resolution of
directors, or otherwise (collectively, “Other Indemnity Provisions”); provided,

 

11

--------------------------------------------------------------------------------


 

however, that (a) to the extent that Indemnitee otherwise would have any greater
right to indemnification under any Other Indemnity Provision, Indemnitee will be
deemed to have such greater right hereunder and (b) to the extent that any
change is made to any Other Indemnity Provision which permits any greater right
to indemnification than that provided under this Agreement as of the date
hereof, Indemnitee will be deemed to have such greater right hereunder.  The
Company will not adopt any amendment to any of the Constituent Documents the
effect of which would be to deny, diminish or encumber Indemnitee’s right to
indemnification under this Agreement or any Other Indemnity Provision.  No right
or remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

12.          Liability Insurance and Funding.  For the duration of Indemnitee’s
service as a director and/or officer of the Company, and thereafter for so long
as Indemnitee shall be subject to any pending or possible Indemnifiable Claim,
the Company shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to cause to
be maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance.  If requested,
the Company shall provide Indemnitee with a copy of all directors’ and officers’
liability insurance applications, binders, policies, declarations, endorsements
and other related materials, and shall provide Indemnitee with a reasonable
opportunity to review and comment on the same.  Without limiting the generality
or effect of the two immediately preceding sentences, the Company shall not
discontinue or significantly reduce the scope or amount of coverage from one
policy period to the next (i)  without the prior approval thereof by a majority
vote of the Incumbent Directors, even if less than a quorum, or (ii) if at the
time that any such discontinuation or significant reduction in the scope or
amount of coverage is proposed there are no Incumbent Directors, without the
prior written consent of Indemnitee (which consent shall not be unreasonably
withheld or delayed).  In all policies of directors’ and officers’ liability
insurance obtained by the Company, Indemnitee shall be named as an insured in
such a manner as to provide Indemnitee the same rights and benefits, subject to
the same limitations, as are accorded to the Company’s directors and officers
most favorably insured by such policy.  The Company may, but shall not be
required to, create a trust fund, grant a security interest or use other means,
including without limitation a letter of credit, to ensure the payment of such
amounts as may be necessary to satisfy its obligations to indemnify and advance
expenses pursuant to this Agreement.

 

13.          Subrogation.  In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the related
rights of recovery of Indemnitee against other persons or entities (other than
Indemnitee’s successors), including any entity or enterprise referred to in
clause (i) of the definition of “Indemnifiable Claim” in Section 1(g). 
Indemnitee shall execute all papers reasonably required to evidence such rights
(all of Indemnitee’s reasonable Expenses, including attorneys’ fees and charges,
related thereto to be reimbursed by or, at the option of Indemnitee, advanced by
the Company).

 

12

--------------------------------------------------------------------------------


 

14.                               No Duplication of Payments.  The Company shall
not be liable under this Agreement to make any payment to Indemnitee in respect
of any Indemnifiable Losses to the extent Indemnitee has otherwise actually
received payment (net of Expenses incurred in connection therewith) under any
insurance policy, the Constituent Documents and Other Indemnity Provisions or
otherwise (including from any entity or enterprise referred to in clause (i) of
the definition of “Indemnifiable Claim” in Section 1(g)) in respect of such
Indemnifiable Losses otherwise indemnifiable hereunder.

 

15.                               Defense of Claims.  The Company shall be
entitled to participate in the defense of any Indemnifiable Claim or to assume
the defense thereof, with counsel reasonably satisfactory to the Indemnitee;
provided that if Indemnitee believes, after consultation with counsel selected
by Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict,
(b) the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company and Indemnitee and Indemnitee shall conclude
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company, or (c) any such
representation by such counsel would be precluded under the applicable standards
of professional conduct then prevailing, then Indemnitee shall be entitled to
retain separate counsel (but not more than one law firm plus, if applicable,
local counsel in respect of any particular Indemnifiable Claim) at the Company’s
expense.  The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any threatened or pending Indemnifiable Claim
effected without the Company’s prior written consent.  The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any threatened or pending Indemnifiable Claim to which the Indemnitee is, or
could have been, a party unless such settlement solely involves the payment of
money and includes a complete and unconditional release of the Indemnitee from
all liability on any claims that are the subject matter of such Indemnifiable
Claim.  Neither the Company nor Indemnitee shall unreasonably withhold or delay
its consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee or which requires anything from Indemnitee beyond the mere
payment of money.

 

16.                               Successors and Binding Agreement; Duration. 
(a)  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place.  This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for purposes of this Agreement), but shall not otherwise be assignable
or delegatable by the Company.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Indemnitee’s personal or legal representatives,
executors, administrators, heirs, distributees, legatees and other successors.

 

13

--------------------------------------------------------------------------------


 

(c)                                  This Agreement is personal in nature and
neither of the parties hereto shall, without the consent of the other, assign or
delegate this Agreement or any rights or obligations hereunder except as
expressly provided in Sections 16(a) and 16(b); and any such purported
assignment shall be void and of no force or effect.  Without limiting the
generality or effect of the foregoing, Indemnitee’s right to receive payments
hereunder shall not be assignable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by the Indemnitee’s will or by
the laws of descent and distribution, and any such purported transfer other than
as so permitted shall be void and of no force or effect, but shall have no
adverse impact on the Company’s obligation to pay to the Indemnitee or such
permitted assigns any amount so attempted to be improperly assigned or
transferred.

 

17.                               Notices.  For all purposes of this Agreement,
all communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder shall be in writing and
shall be deemed to have been duly given when hand delivered or dispatched by
electronic facsimile transmission (with receipt thereof orally confirmed), or
five business days after having been mailed by United States registered or
certified mail, return receipt requested, postage prepaid or one business day
after having been sent for next-day delivery by a nationally recognized
overnight courier service, addressed to the Company (to the attention of the
Secretary of the Company) and to Indemnitee at the applicable address shown on
the signature page hereto, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.

 

18.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by and
construed in accordance with the substantive laws of the State of Delaware,
without giving effect to the principles of conflict of laws of such State.  The
Company and Indemnitee hereby irrevocably and unconditionally (i) agree that any
action or proceeding arising out of or in connection with this Agreement shall
be brought only in the Chancery Court of the State of Delaware (the “Delaware
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such  action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.

 

19.                               Severability.  If any provision of this
Agreement or the application of any provision hereof to any person or
circumstance is held invalid, unenforceable or otherwise illegal, the remainder
of this Agreement and the application of such provision to any other person or
circumstance shall not be affected, and the provision so held to be invalid,
unenforceable or otherwise illegal shall be reformed to the extent, and only to
the extent, necessary to make it enforceable, valid or legal.  In the event that
any court or other adjudicative body shall decline to reform any provision of
this Agreement held to be invalid, unenforceable or otherwise illegal as
contemplated by the immediately preceding sentence, the parties thereto shall
take all such action as may be necessary or appropriate to replace the provision
so held to be invalid, unenforceable or otherwise illegal with one or more
alternative provisions that effectuate the purpose and intent

 

14

--------------------------------------------------------------------------------


 

of the original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.

 

20.                               Authorization, Enforcement, Entire Agreement.

 

(a)                                  The Company represents and warrants to the
Indemnitee that: the Company has been duly organized, validly exists and is in
good standing in the State of Delaware; this Agreement has been duly authorized
by all necessary corporate action and has been executed and delivered by an
authorized officer on behalf of the Company; and that this Agreement represents
the legal, valid and binding agreement of the Company, enforceable against the
Company in accordance with its terms, except (i) as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, preferential transfer or similar laws now or hereafter in effect
relating to creditors’ rights or debtors’ obligations generally; and (ii) that
the remedies of specific performance and injunctive and other forms of relief
are subject to general equitable principles, whether enforcement is sought at
law or in equity, and that such enforcement may be subject to the discretion of
the court before which any proceedings therefore may be brought.

 

(b)                                 The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce Indemnitee to serve, or continue to serve, as a/an
[director]/[officer] of the Company, and the Company acknowledges that
Indemnitee is relying upon this Agreement in serving as a/an
[director]/[officer] of the Company.  It is the intent of the parties hereto
that this Agreement protect and indemnify the Indemnitee for the entire duration
of his/her service as a/an [member of the Board]/[officer of the Company],
including, without limitation, periods prior to the date hereof.

 

(c)                                  This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof;
provided, however, that this Agreement is a supplement to and in furtherance of
the Certificate of Incorporation of the Company, the By-laws of the Company and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

 

21.                               Miscellaneous.  No provision of this Agreement
may be waived, modified or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Indemnitee and the Company.  No
waiver by either party hereto at any time of any breach by the other party
hereto or compliance with any condition or provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.  No
agreements or representations, oral or otherwise, expressed or implied with
respect to the subject matter hereof have been made by either party that are not
set forth expressly in this Agreement.  References to Sections are to references
to Sections of this Agreement.

 

22.                               Legal Fees and Expenses.  It is the intent of
the Company that Indemnitee not be required to incur legal fees and or other
Expenses associated with the interpretation, enforcement

 

15

--------------------------------------------------------------------------------


 

or defense of Indemnitee’s rights under this Agreement by litigation or
otherwise because the cost and expense thereof would substantially detract from
the benefits intended to be extended to Indemnitee hereunder.  Accordingly,
without limiting the generality or effect of any other provision hereof, if it
should appear to Indemnitee that the Company has failed to comply with any of
its obligations under this Agreement (including its obligations under Section 3)
or in the event that the Company or any other person takes or threatens to take
any action to declare this Agreement void or unenforceable, or institutes any
litigation or other action or proceeding designed to deny, or to recover from,
Indemnitee the benefits provided or intended to be provided to Indemnitee
hereunder, the Company irrevocably authorizes the Indemnitee from time to time
to retain counsel of Indemnitee’s choice, at the expense of the Company as
hereafter provided, to advise and represent Indemnitee in connection with any
such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company or any director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction.  Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to Indemnitee’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and
Indemnitee agree that a confidential relationship shall exist between Indemnitee
and such counsel.  Without respect to whether Indemnitee prevails, in whole or
in part, in connection with any of the foregoing, the Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by Indemnitee in connection with any of the foregoing; it
being agreed that any and all such fees and expenses among those items referred
to herein as Expenses.

 

23.                               Certain Interpretive Matters.  Unless the
context of this Agreement otherwise requires, (a) “it” or “its” or words of any
gender include each other gender, (b) words using the singular or plural number
also include the plural or singular number, respectively, (c) the terms
“hereof,” “herein,” “hereby” and derivative or similar words refer to this
entire Agreement, (d) the terms “Article,” “Section,” “Annex” or “Exhibit” refer
to the specified Article, Section, Annex or Exhibit of or to this Agreement,
(e) the terms “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not exclusive.  Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this Agreement during a
certain period of time or by a particular date that ends or occurs on a
non-business day, then such period or date will be extended until the
immediately following business day.  As used herein, “business day” means any
day other than Saturday, Sunday or a United States federal holiday.  Titles of
Sections hereof are solely for ease of reference, and shall not be given any
substantive effect.

 

24.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original but
all of which together shall constitute one and the same agreement.

 

[Signatures Appear On Following Page]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

 

 

GEORGIA GULF CORPORATION

 

115 Perimeter Center Place

 

Suite 460

 

Atlanta, Georgia 30346

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

[INDEMNITEE]

 

[Address]

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNDERTAKING

 

This Undertaking is submitted pursuant to the Indemnification Agreement, dated
as of                                ,       (the “Indemnification Agreement”),
between GEORGIA GULF CORPORATION, a Delaware corporation (the “Company”), and
the undersigned.  Capitalized terms used and not otherwise defined herein have
the meanings ascribed to such terms in the Indemnification Agreement.

 

The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with                                              (the
“Indemnifiable Claim”).

 

The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request if it is determined, following
the final disposition of the Indemnifiable Claim and in accordance with
Section 7 of the Indemnification Agreement, that the undersigned is not entitled
to indemnification by the Company under the Indemnification Agreement with
respect to the Indemnifiable Claim.

 

IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
           day of                             ,         .

 

 

 

 

 

[Indemnitee]

 

A-1

--------------------------------------------------------------------------------